Citation Nr: 0927694	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-30 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
bilateral pes planus.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for a bilateral knee/shin 
disorder.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim for schizophrenia.

4.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from September 
1976 to May 1977.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

As support of his claim, the Veteran presented testimony at a 
hearing before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing) in May 2009.  The transcript of the 
hearing is associated with the claims folder and has been 
reviewed.  

Based on statements made by the Veteran and his 
representative during the May 2009 Travel Board hearing, it 
appears the Veteran may be raising additional claims for 
service connection for a low back disorder and for a 
bilateral knee disorder, both as secondary to his pes planus, 
though this is unclear.  The Board may not entertain an 
application for review on appeal unless it conforms to the 
law.  38 U.S.C.A. § 7108 (West 2002).  The RO has not fully 
adjudicated any other issue and the Board may not 
unilaterally take jurisdiction of any additional claims.  The 
RO should request the Veteran to clearly indicate what 
additional claims, if any, he wishes to pursue.  The RO 
should then take appropriate action to adjudicate these 
claims, if any.  In any event, no other issue is before the 
Board at this time.

Issues 1 through 3 are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

There is no medical evidence of a current diagnosis of, or 
treatment for, a low back disorder.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in April 2006.  
This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran 
about the information and evidence not of record that was 
necessary to substantiate his claim, (2) informing the 
Veteran about the information and evidence the VA would seek 
to provide, and (3) informing the Veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
fourth element requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Consequently, the presence or absence of notice of 
this element in this case is of no consequence because it is 
no longer required by law.

Furthermore, the April 2006 VCAA letter provided the Veteran 
with notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has 
received all required notice in this case, such that there is 
no error in content. 

The RO also correctly issued the April 2006 VCAA notice 
letter prior to the October 2006 adverse determination on 
appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no 
timing error with regard to the VCAA notice.

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and VA treatment 
records.  Further, the Veteran and his representative have 
submitted several lay statements in support of his claim.  
Finally, the Veteran was afforded an opportunity to provide 
testimony at a Travel Board hearing in May 2009.   

However, the Board acknowledges the lack of a VA examination 
regarding the etiology of the Veteran's low back disorder; 
however, such an examination is unnecessary in this case.  In 
this regard, VA must provide a medical examination when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4).  Here, there is no evidence of a 
current diagnosis of, or treatment for, a low back disorder; 
of a diagnosis of, or treatment for, a low back disorder in 
service; and no indication of an association between any 
current low back disorder and the Veteran's military service.  
Thus, a VA examination to establish a nexus between the 
Veteran's alleged low back disorder and his military service 
is not required.  

Thus, there is no indication that any additional evidence 
remains outstanding.  The duty to assist has been met.  
38 U.S.C.A. § 5103A.

Analysis

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation, or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the U.S. Court of Appeals for Veterans Claims 
(Court) emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the Veteran asserts that his back disorder 
resulted from his military service.  See the Veteran's claim 
dated in March 2006, the Veteran's statement dated in April 
2006, and Travel Board hearing transcript dated in May 2009.  

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, although the Veteran asserts that he 
has experienced symptoms of back pain and has been treated 
for back problems since service, no post-service treatment 
record associated with the claims file shows a diagnosis of, 
or treatment for, a low back problem or disorder.  In this 
regard, although the Veteran is competent to state that he 
experiences symptoms of back pain and has received treatment 
for a low back disorder, there must be competent medical 
evidence where the determinative issue involves medical 
causation or a medical diagnosis.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted. Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).  Thus, absent evidence of a 
current disability, service connection cannot be granted for 
a low back disorder.  Boyer, 210 F.3d at 1353; Brammer, 3 
Vet. App. at 225.     

The Board emphasizes that, while the Veteran is competent to 
state that he has symptoms of a low back disorder, he is not 
competent to render an opinion as to the medical etiology of 
any current symptoms he experiences, absent evidence showing 
that he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Although the 
Veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a low back disorder is denied.


REMAND

Before addressing the merits of the issues regarding pes 
planus, a bilateral knee disorder, and schizophrenia, the 
Board finds that additional development of the evidence is 
required.

First, with regard to the disorders of pes planus, a 
bilateral knee disorder, and schizophrenia, post-service 
treatment records associated with the claims file are 
incomplete.  In that regard, the only post-treatment records 
in the claims file are from the VA medical center (VAMC) for 
the period of June 2006 to September 2006; however, the 
Veteran and his representative indicate that the Veteran has 
received continuous and constant treatment for these 
disabilities on appeal.  Further, the Veteran indicated 
during a recent hearing that he receives disability benefits 
from the Social Security Administration (SSA) in connection 
with his schizophrenia.  See Travel Board hearing transcript 
dated in May 2009.  However, the RO has not obtained these 
records.  

In both regards, VA's duty to assist includes obtaining 
records of the Veteran's relevant VA medical treatment and 
from other agencies.  38 U.S.C.A. 
§§ 5103A(c)(2) and 5103A(c)(3); 38 C.F.R. §§ 3.159(c)(2), 
(c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA is charged with constructive knowledge of evidence 
generated by VA).  Because any treatment record regarding the 
disabilities mentioned above would be relevant to the 
Veteran's claim, the RO should attempt to obtain these 
records, and, if they no longer exist, must make this express 
declaration to confirm that further attempts to obtain them 
would be futile.  Additionally, although disability 
determinations by the SSA are not controlling on VA, they are 
pertinent to the adjudication of a claim for VA benefits, and 
VA has a duty to assist the Veteran in gathering these 
records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996).  Thus, a remand is 
warranted to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of treatment for 
pes planus, a bilateral knee disorder, and 
schizophrenia that the Veteran may have 
received at the VAMC.  Further, contact 
the Veteran to identify all private 
physicians from whom he has received 
treatment for the disabilities mentioned 
above since discharge from service.  If 
any private treatment records exist, the 
RO also should ask the Veteran to provide 
authorization of release for these records 
and obtain them or ask the Veteran to 
submit such records.  All attempts to 
secure these records, and any response 
received, must be documented in the claims 
file.  If no records are available, a 
response to that effect is required and 
should be documented in the file.

2.  Request from the SSA records 
associated with the Veteran's disability 
claim(s).  Request copies of the 
disability determination and all medical 
records considered.  If no records are 
available or do not exist, a response to 
that effect must be documented in the 
claims file, and the Veteran must be 
notified.

3.  Readjudicate the Veteran's claim 
regarding whether new and material 
evidence has been received to reopen 
previously denied claims for service 
connection for pes planus, a bilateral 
knee disorder, and schizophrenia in light 
of any additional evidence received since 
the August 2007 statement of the case 
(SOC).  If the claims are not granted to 
the Veteran's satisfaction, send him and 
his representative a supplemental SOC 
(SSOC) and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


